Opinion issued December 20, 2012




                                   In The
                          Court of Appeals
                                   For The
                       First District of Texas

                          NO. 01-11-00564-CV
                               ____________

   ALOYSIUS DUY-HUNG HOANG, TERESA BICH-NGOC HOANG,
  CAVATINA KHANH TROUNG, SKYBIRD NGUYEN, AND HOC NHU
                    PHAN, Appellants

                                     V.

VIETNAMESE COMMUNITY OF HOUSTON & VICINITIES, INC., AND
PETER D. TRAN, NAM VAN NGUYEN, THE KIM HOANG, AND TUYEN
                    NGOC BUI, Appellees


                 On Appeal from the 334th District Court
                         Harris County, Texas
                     Trial Court Cause No. 1075173


                       MEMORANDUM OPINION



                                     2
      Appellants, Aloysius Duy-Hung Hoang, Teresa Bich-Ngoc Hoang, Cavatina

Khanh Troung, Skybird Nguyen, and Hoc Nhu Phan, filed “an interlocutory appeal

[from] the [trial court’s] ruling denying Defendants’ Motion To Strike and

Defendants’ Motion to Clarify.” We dismiss the appeal for lack of jurisdiction.

      Generally, appeals may be taken only from final judgments. Lehmann v.

Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). We have jurisdiction to hear

interlocutory appeals only if authorized by statute. See TEX. CIV. PRAC. & REM.

CODE ANN. §.51.014 (West Supp. 2012); Bally Total Fitness Corp. v. Jackson, 53
S.W.3d 352, 352–53 (Tex. 2001).

      The trial court has not signed a final judgment in this case. Appellants have

brought an interlocutory appeal from the trial court’s order denying their motion to

strike appellee Vietnamese Community of Houston & Vicinities Inc. as a party to

the petition in the underlying suit. Appellants have not directed us to any authority,

and we have found none, providing for an interlocutory appeal from the trial court’s

order on the motion to strike. See TEX. CIV. PRAC. & REM. CODE ANN. §.51.014(a).

      Even if the appeal was authorized, however, appellants’ notice of appeal was

not timely filed. An interlocutory appeal is an accelerated appeal. See TEX. R. APP.

P. 28.1(a). “[I]n an accelerated appeal, absent a [motion to extend time], the

deadline for filing a notice of appeal is strictly set at twenty days after the judgment

                                           2
is signed, with no exceptions. . . .” In re K.A.F., 160 S.W.3d 923, 927 (Tex. 2005);

see TEX. R. APP. P. 26.1(b), 26.3.

      Because the trial court signed the order denying appellants’ motion to strike

on April 25, 2011, appellants’ notice of appeal was due 20 days later, on May 16,

2011. See TEX. R. APP. P. 26.1(b). Appellants filed their notice of appeal on June 8,

2011, which was 44 days after the trial court signed the order on the motion to

strike. Hence, appellants’ notice of appeal was not timely filed. See K.A.F., 160
S.W.3d at 927.

      Appellants did not file a motion to extend time to file their notice of appeal

and did not file their notice of appeal during the period in which a motion for

extension could be implied. See TEX. R. APP. P. 26.3; K.A.F., 160 S.W.3d at 927;

Verburgt v. Dorner, 959 S.W.2d 615, 617–18 (Tex. 1997) (implying motion for

extension when appellant, acting in good faith, files notice of appeal beyond time

allowed by rule 26.1, but within 15-day extension period provided by Rule 26.3).

In the absence of a timely notice of appeal, we lack jurisdiction over the attempted

appeal.

      Next, appellants appeal the trial court’s “ruling” on their motion to clarify its

order on the motion to strike. Because there is not an order or a ruling in the record

before us, there is nothing to review. See TEX. R. APP. P. 33.1. Even if the matter

                                          3
was preserved, however, appellants have not directed us to any authority, and we

find none, providing for an interlocutory appeal from such an order. See TEX. CIV.

PRAC. & REM. CODE ANN. §.51.014(a).

      The Court has notified the parties of its intent to dismiss the appeal for want

of jurisdiction unless appellants filed a response demonstrating this Court’s

jurisdiction. See TEX. R. APP. P. 42.3(a). Appellants have not responded.

      Further, appellants have neither paid the required filing fee for this appeal nor

established indigence for purposes of appellate costs. See TEX. R. APP. P. 5 (“A

party who is not excused by statute or these rules from paying costs must pay—at

the time an item is presented for filing—whatever fees are required by statute or

Supreme Court order.”), 20.1 (listing requirements for establishing indigence); see

also TEX. GOV’T CODE ANN. § 51.207 (West Supp. 2012), §.51.941(a) (West 2005),

§ 101.041 (West Supp. 2012); Order Regarding Fees Charged in Civil Cases, Misc.

Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app. A

§.B(1). The filing fee was due on July 21, 2011. After being notified that this

appeal was subject to dismissal for want of prosecution, appellants did not respond.

See TEX. R. APP. P. 5 (allowing enforcement of rule); 42.3(b), (c) (allowing

involuntary dismissal of case).




                                          4
      We dismiss the appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a),

43.2(f). We dismiss any other pending motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                        5